Citation Nr: 1423429	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  04-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for systemic lupus erythematosus (SLE), to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b) (2013).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1994 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The appeal has been previously remanded in October 2004, May 2008, August 2010, July 2011, and October 2012.

In July 2004, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board at the Board's Central Office in Washington, D.C.  As such, the Veteran was afforded another hearing in October 2013 before the undersigned Veterans Law Judge, which was also conducted at the Board's Central Office in Washington, D.C.  Transcripts of both hearings are associated with the record on appeal.  At the most recent hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, as discussed below, the Board finds the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

In October 2013, the Veteran's representative submitted a claim seeking service connection for fibromyalgia, pericarditis, and irritable bowel syndrome, claimed as secondary to service-connected SLE, as well as service connection for peripheral neuropathy affecting the upper and lower extremities, claimed as secondary to fibromyalgia.  While these issues have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records referable to the treatment of the Veteran's SLE.  In this regard, she indicated at her October 2013 Board hearing that she receives treatment for such disability through the National Naval Medical Center in Bethesda, Maryland.  It appears that the most recent treatment records are dated in January 2011 with the exception of a single record of a report of a hospitalization from December 2011 to January 2012, which has not yet been considered by the AOJ.  In this regard, such record reflects prior treatment in August 2011 for a flare-up of SLE.  The record also reflects treatment from various private physicians, to include her primary care physician Dr. Cho.  Therefore, a remand is necessary in order to obtain updated treatment records from the National Naval Medical Center dated from January 2011 to the present and any records from Dr. Cho.  Likewise, the Veteran should be requested to identify any additional, outstanding records referable to treatment for her SLE.

The Veteran's SLE has been evaluated as 60 percent disabling since the award of service connection in August 2002.  Such disability is rated under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6350.  Such provides for a 60 percent rating where there are exacerbations lasting a week or more, two or three times per year.  A 100 percent disability rating is warranted where the condition is acute, with frequent exacerbations, producing severe impairment of health.  A Note following this diagnostic code states that this condition may be evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating under Diagnostic Code 6350, whichever method results in a higher evaluation.  

In the instant case, the Veteran was most recently afforded a VA examination so as to determine the nature and severity of her SLE in December 2009.  Since such time, she has testified to an increase in symptomatology associated with her SLE.  Therefore, the Board finds that another VA examination is needed in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the Veteran has alleged numerous residuals associated with her SLE, to include joint pain/arthritis, swelling, photosensitivity, numbness in extremities, plantar fasciitis, fatigue, oral ulcers, pericarditis, hair loss, and skin rashes.  Therefore, in connection with such examination, the examiner should specifically indicate all symptoms found to be residuals of SLE and the nature, severity, and frequency of such symptoms. 

The Board further finds that, given the evidence of record, including the Veteran's assertions regarding the effects her service-connected disability has on employability, and the Board concludes that the Veteran's exceptional disability picture, with respect to her service-connected SLE, warrants referral of this case for consideration of an extra-schedular rating.  In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In making this determination, the Board notes that, in October 2011, the Director, Compensation and Pension service determined that the evidence does not support entitlement to extra-schedular evaluation for SLE.  However, since that time, the Veteran has provided another letter from her employer regarding the affect her SLE has had on her employability, notably including that, during the past couple of years, the Veteran has taken off work four times for a period lasting from a week up to one month, due to her pericarditis.  See October 2013 letter from E.A.  In addition, the Veteran has provided additional testimony regarding the frequency and severity of her SLE symptoms, including that her SLE prevented her from working full-time because of the frequent hospital visits and severe symptoms during exacerbations of her SLE.  

Because the Veteran's testimony and the October 2013 employer letter were not of record at the time of the October 2011 opinion from the Director, Compensation and Pension service, the Board finds this case should, again, be referred for extra-schedular consideration, under 38 C.F.R. § 3.321(b)(1).  Accordingly, a remand is needed in order for the AOJ to refer this case to the Director, Compensation and Pension service, for consideration of an extra-schedular evaluation, pursuant to 38 C.F.R. § 3.321(b)(1), for the Veteran's SLE.

In addition to the foregoing, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice, supra; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran has argued that her service-connected SLE prevents her from maintaining gainful employment.  Specifically, she reported that, for the period prior to 2007, she was able to work full-time; however, in 2007, she took a year off in order to attempt to control her SLE.  Since 2008, she has worked part-time as a teacher's aide.  In addition, physicians have stated that the flare-ups of lupus may have some impact on her employability.  See statements from Dr. T.D. dated February 2002 and January 2004.  Furthermore, in an October 2013 letter, the principal of the school where the Veteran teaches provided a statement indicating how the nature of her SLE interferes with her position as a Special Education Para Educator, to include taking a week or a month off in the prior couple of years.  Given the foregoing, the Board finds the evidence suggests that the Veteran may be unable to currently secure or follow a substantially gainful, as opposed to marginal, occupation due to her service-connected SLE and residual conditions.

In this regard, the Veteran is service-connected for SLE, rated 60 percent disabling; dysthymic disorder, rated 50 percent disabling; temporomandibular joint disorder, rated 40 percent disabling; migraine headaches with vertigo, rated 30 percent disabling; and residuals of cholecystectomy and incisional hernia, rated noncompensable (zero percent) disabling.  Her combined disability rating is 90 percent.  Therefore, the criteria for schedular consideration for a TDIU under 38 C.F.R. § 4.16(a) are met.  Additionally, as noted previously, the evidence raises a question as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, to include SLE.  As noted, the Veteran has stated that her service-connected SLE interfered with her ability to maintain full-time employment as she repeatedly took off work, from one week to up to a month, to treat her symptoms and, since 2008, has worked only in a part-time capacity.  In addition, physicians have stated that the flare-ups of lupus may have some impact on her employability.  There is, however, no medical opinion of record which addresses whether the Veteran's service-connected SLE disability, either singly or in concert with her other service-connected disabilities, precludes her from obtaining and maintaining substantially gainful employment consistent with her educational and vocational experience.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Accordingly, the Board finds a remand is needed in order to obtain a VA opinion addressing such inquiry.  

Additionally, while on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a claim for TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The AOJ should also obtain all outstanding treatment records regarding all of her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran also should be requested to identify any healthcare provider who has treated her for her service-connected disabilities, to include her SLE.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the National Naval Medical Center in Bethesda, Maryland, dated from January 2011 to the present and Dr. Cho.     

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of her SLE.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  In this regard, the examiner is requested to review the record in full to gain an understanding of the nature of the Veteran's SLE.  

The examiner should offer an opinion as to whether the Veteran's SLE is acute, with frequent exacerbations, producing severe impairment of health.  If the examiner finds in the affirmative, he or she should offer an opinion as to when the Veteran's SLE met such criteria.

The examiner should also identify all symptoms found to be residuals of SLE and the nature, severity, and frequency of such symptoms.  The examiner should specifically address whether the Veteran's joint pain/arthritis, swelling, photosensitivity, numbness in extremities, plantar fasciitis, fatigue, oral ulcers, pericarditis, hair loss, and skin rashes are residual to her SLE and, if so, the nature, severity, and frequency of such residuals.   

All opinions expressed should be accompanied by supporting rationale.

3. Submit the claim of entitlement to a rating in excess of 60 percent for SLE on an extra-schedular basis to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).   

4. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her TDIU claim.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that provides information regarding her employment status from August 2002 to the present.

5. After obtaining all outstanding treatment records, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent) the Veteran is unable to secure or follow a substantially gainful occupation as a result of her SLE singly, or jointly in conjunction with dysthymic disorder, temporomandibular joint disorder, migraine headaches with vertigo, and residuals of cholecystectomy and incisional hernia, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence not previously considered such as the report of a hospitalization from December 2011 to January 2012 from the National Naval Medical Center.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


